DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–13 are rejected under 35 U.S.C. 103 as being unpatentable over Reinauer, US 3,630,005 in view of Brookman, US 3,999,968.
Claim 1 escribes a dust collector.  The dust collector comprises an elongated, upright hollow filter tube presenting an open upper end and an open bottom end.  The filter tube is formed of gas pervious and substantially particulate-impervious material.  
The dust collector further comprises structure operable to pass particulate-laden gas into the open upper end of the filter tube for passage downwardly along the length thereof, so that gas passes through the filter tube and particulates within the gas are collected on the inner surface of the filter tube.
The dust collector also comprises a system for periodically cleaning collected particulates from the interior surface of the tube. The system includes an apparatus located below the open end of the filter tube in order to generate a vacuum shock pulse which acts on the filter tube to dislodge collected particulates.  The apparatus comprises a device for generating a pulse of positive pressure gas directed downwardly away from the open bottom of the filter tube, in substantially the same direction as the particulate-laden gas passes through the tube.
The limitation indicating that the filter tube is formed of gas pervious and “substantially” particulate-impervious material does not render the claim indefinite.  Rather, a person of ordinary skill in the art would understand that the material prevents most, but not necessarily all, particulate matter from passing.
Additionally, the limitation indicating that—the pulse of positive pressure is directed in “substantially” the same direction as the particle-laden gas—does not create an indefiniteness issue.  Rather, the pulse of positive pressure and the particulate laden gas, flow in the same general direction. 
Furthermore, the following limitations do not invoke 35 U.S.C. 112(f):
“structure operable to pass particulate-laden gas into the open upper end of said filter tube for passage downwardly along the length thereof, so that gas passes 
“apparatus located below the open bottom end of said filter tube in order to generate a vacuum shock pulse which acts on said filter tube so as to dislodge collected particulates.”
Rather, these limitations, when read in light of the disclosure, are sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Reinauer discloses a dust collector.  Reinauer Fig. 1, col. 2, ll. 57–62.  The dust collector comprises an elongated, upright hollow filter sock 42 (corresponding to the claimed “filter tube”) presenting an open upper end (the end attached to tube sheet 29) and an open bottom end (the end attached to tube sheet 25).  Id. at Fig. 1, col. 4, ll. 10–17.  The filter sock 42 is formed of a gas-pervious and substantially particulate-impervious material.  Id. at col. 3, ll. 67–72.  
The dust collector also comprises a dirty air plenum chamber 13 (the “structure”) operable to pass particulate-lade gas into the open upper end of the filter tube for passage downwardly along the length thereof, so that gas passes through the filter tube and particulates within the gas are collected on the inner surface of the filter tube.  Reinauer Fig. 1, col. 3, ll. 5–13.  

    PNG
    media_image1.png
    968
    658
    media_image1.png
    Greyscale

The dust collector in Reinauer comprises a mechanism for cleaning the filter sock 42 when it is dirty.  Reinauer col. 5, ll. 34–67.  This mechanism can include “known cleaning techniques.”  Id. at col. 5, ll. 50–56.
Reinauer differs from claim 1, however, because it fails to disclose that this cleaning mechanism comprises an apparatus located below the open bottom end of the filter sock 42 to generate a vacuum shock pulse, as required by the claim.
However, Brookman discloses a dust collector 10 with a plurality of filter bags 26, and a mechanism used to periodically remove particulates from the interior of the filter bags 26.  Brookman   Figs. 1–4, col. 2, ll. 35–42.  The cleaning mechanism comprises a venturi member 33 and conduit 34 (together corresponding to the “apparatus”) located below the open bottom end of each filter bag 26.  Id. at Figs. 2, 3, col. 4, ll. 31–35.  When the filter bags 26 are cleaned, the conduit 34 directs compressed air through jets 48 and into the venturi 33, with the pressurized gas being directed away from the Id. at Fig. 3, col. 5, ll. 56–col. 6, ll. 11.  This operation generates a vacuum shock pulse that acts on the filter bag 26 to dislodge collected particulates.  This is because the flow of compressed gas through the venturi 33 rapidly reduces the pressure in the filter bag 26, inducing clean air to flow back into the filter bag 26 to dislodge particulates adhering to the inside surface of the filter.  Id.  

    PNG
    media_image2.png
    878
    712
    media_image2.png
    Greyscale

Brookman’s mechanism is beneficial because it is relatively simple, easy to manufacture and has no unnecessary moving parts within the dust collector.  Brookman col. 6, ll. 11–16.  It would have been obvious to use Brookman’s filter cleaning mechanism to remove debris from Reinauer’s filter sock 42 to provide this benefit.  This modification also would have been obvious because the simple substitution of one 
With this modification, Brookman’s conduit 34 would correspond to the “device for generating a pulse of positive pressure gas.”  This is because the conduit 34 supplies compressed gas into jets 48.  Brookman Fig. 2, col. 5, ll. 14–31.  The jets 48 direct pressurized gas in a downward direction, away from the bottom of the filters 26, as seen in Fig. 3 of Brookman.  In Reinauer, particulate-laden gas flows through the filter sock 42 in a downward direction.  See Reinauer Fig. 1, col. 4, ll. 28–48.  Therefore, when Brookman’s jets 48 are used with Reinauer’s filter device, the jets 48 will direct positive pressure gas downwardly and away from the open bottom of Reinauer’s filter socks 42, in substantially the same direction as the particulate-laden gas passes through the filter socks 42.
Claim 2 requires for the dust collector of claim 1, the system comprises an elongated tube extending downwardly below the open bottom of the filter tube.
In Brookman, the venturi 33 is an elongated tube extending downwardly below the open bottom of the filter bag 26.  Brookman Figs. 1–4, col. 4, ll. 31–35, col. 5, ll. 56–col. 6, ll. 11.  
Claim 3 requires for the dust collector of claim 2, the device comprises a blow pipe extending through above or through the elongated tube.  The blow pipe has an outlet opening for positive pressure gas within the tube.
In Brookman, the conduit 34 has a nozzle 48 (the “blow pipe”) extending above the venturi 33.  Brookman Figs. 2, 3, col. 4, ll. 31–35, col. 5, ll. 56–col. 6, ll. 11.  The nozzle 48 has an outlet opening for positive pressure gas within the venturi 33.  Id.
Claim 4 requires that the dust collector of claim 1 includes a weight assembly operably coupled to the lower end of the filter tube, to place the filter tube in tension.  Claim 5 requires for the dust collector of claim 4, the weight assembly comprises a tubular pipe operably connected to the filter tube adjacent to the lower bottom end thereof.  
In claim 4, the limitation—“a weight assembly operably coupled to the lower end of the filter tube, to place the filter tube in tension”—does not invoke 35 U.S.C. 112(f).  Rather, this limitation, when read in light of the disclosure, is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
In Reinauer, the open bottom end of the filter sock 42 is placed over sleeve-like collar 35, and a clamping ring 36 is tightened around this end of the sock 42 to secure it onto the tubesheet 25.  Reinauer Figs. 1, 3, col. 3, ll. 37–53.  The filter sock 42 is under tension when it is secured in this manner, because it extends between tubesheets 29 and 25.  Id
Claim 6 requires for the dust collector of claim 1, the structure comprises a plenum above the upper open end of the filter tube for receiving the particulate-laden gas and for directing the particular-laden gas downwardly through the filter tube.
In Reinauer, the device comprises a dirty air plenum chamber 13 (the “plenum” above the upper open end of the bag filter 42 for receiving the particulate-laden gas and directing it downwardly through the bag filter 42.  Reinauer Fig. 1, col. 3, ll. 5–13.
Claim 7 describes a method of collecting dust using an elongated, upright hollow filter tube.  The tube presents an open upper end and an open bottom end.  The filter tube is formed of gas-pervious and substantially particulate-impervious material.  
The method comprises the following steps:
First, particulate-laden gas is passed into the open upper end of the filter tube for passage downwardly along its length, so that gas passes through the filter tube and particulates within the gas are collected on the inner surface of the tube.
Second, the collected particulates are periodically removed from the interior surface.  This includes the step of generating a vacuum shock pulse which acts on the filter tube to remove the collected particulates.  The step of creating the vacuum shock pulse comprises generating a pulse of positive pressure gas directed downwardly away from the open bottom of the filter tube, and in substantially the same direction as the particulate-laden gas passes through the filter tube.
Third, the removed particulates are caused to travel downwardly and out of the lower open bottom of the filter tube.
The limitation indicating that the filter tube is formed of gas pervious and “substantially” particulate-impervious material does not render the claim indefinite.  
Additionally, the limitation indicating that—the pulse of positive pressure is directed in “substantially” the same direction as the particle-laden gas—does not create an indefiniteness issue.  Rather, the pulse of positive pressure and the particulate laden gas, flow in the same general direction. 
Reinauer discloses a method of collecting dust using an elongated, upright hollow filter sock 42 (the “filter tube”).  Reinauer Fig. 1, col. 1, ll. 2–6, col. 4, ll. 28–54.  The filter sock 42 has an open upper end (the end attached to tube sheet 29) and an open bottom end (the end attached to tube sheet 25).  Id. at Fig. 1, col. 4, ll. 10–17.  The filter sock 42 is formed of a gas-pervious and substantially particulate-impervious material.  Id. at col. 3, ll. 65–72.  
The method comprises the following steps:
First, particulate-laden gas is passed into the open upper end of the filter sock 42 for passage downwardly along the length of the sock 42, so that gas passes through the filter sock 42 and particulates within the gas are collected on an inner surface of the filter tube.  Reinauer Fig. 1, col. 4, ll. 28–55.  
Second, the filter sock 42 is periodically cleaned to remove collected particulates from the interior surface of the sock 42.  Reinauer col. 5, ll. 34–67.  This cleaning step includes generating a vacuum shock pulse which acts on the filter sock 42 to remove the collected particulates.  This is because, during cleaning, damper 58 is opened to permit backwashing, and a pressure differential is created between the outside and inside of the filter sock 42.  Id. at col. 6, ll. 14–27.  This pressure differential causes the Id.  The pressure differential is a vacuum shock pulse, because a vacuum describes an area of low pressure compared to an area of high pressure.
Third, the removed particulates are caused to travel downwardly and out the lower open bottom of the filter tube.  Reinauer Fig. 1, col. 6, ll. 19–45.

    PNG
    media_image1.png
    968
    658
    media_image1.png
    Greyscale

Reinauer differs from claim 7, because it does not teach that the pulse of positive pressure gas is directed downwardly in substantially the same direction as the direction that particle-laden gas passes through the filter sock 42, as required by the claim.
However, Brookman discloses a dust collector 10 with a plurality of filter bags 26, and a mechanism used to periodically remove particulates from the interior of the filter bags 26.  Brookman   Figs. 1–4, col. 2, ll. 35–42.  The cleaning mechanism comprises a venturi member 33 and conduit 34 located below the open bottom end of each filter bag 26.  Id. at Figs. 2, 3, col. 4, ll. 31–35.  When the filter bags 26 are cleaned, the conduit Id. at Fig. 3, col. 5, ll. 56–col. 6, ll. 11.  This operation generates a vacuum shock pulse that acts on the filter bag 26 to dislodge collected particulates—because the flow of compressed gas through the venturi 33 rapidly reduces the pressure in the filter bag 26, inducing clean air to flow back into the filter bag 26 to dislodge particulates adhering to the inside surface of the filter.  Id.  

    PNG
    media_image2.png
    878
    712
    media_image2.png
    Greyscale

Brookman’s mechanism is beneficial because it is relatively simple, easy to manufacture and has no unnecessary moving parts within the dust collector.  Brookman col. 6, ll. 11–16.  It would have been obvious to use Brookman’s filter cleaning mechanism to remove debris from Reinauer’s filter bag 42 to provide this benefit.  This modification also would have been obvious because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would yield predictable results.  MPEP 2143(I)(B).  Here, the filter bags in Reinauer’s dust collectors are cleaned using “known cleaning techniques” and Brookman teaches a known filter cleaning technique that utilizes a vacuum shock pulse.  Reinauer col. 5, ll. 49–56.  Therefore, a person of ordinary skill in the art would have a reasonable expectation of success with this modification.
With this modification, Brookman’s jets 48 would direct a pulse of positive pressure gas downwardly, away from the open bottom of Reinauer’s filter sock 42, in substantially the same direction as particle-laden gas passes through the filter sock 42.  This is because, in Brookman, the jets 48 direct pressurized gas in a downward direction, away from the bottom of the filters 26, as seen in Fig. 3 of Brookman.  In Reinauer, particulate-laden gas flows through the filter sock 42 in a downward direction.  See 
Claim 8 requires for the method of claim 7, the step comprises the step of generating a pulse of positive pressure gas comprises directing the pulse of positive pressure gas into an elongated tube, to thereby cause said vacuum shock pulse.
In Brookman, the step of generating the vacuum shock pulse comprises directing a pulse of compressed gas from conduit 34 downwardly away from the open bottom of the filter bag 26, and into the venturi 33 which is an elongated tube.  Brookman Figs. 1–4, col. 4, ll. 31–35, col. 5, ll. 56–col. 6, ll. 11.
Claim 9 requires for the method of claim 8 includes the step of directing a pulse of positive pressure through a blow pipe extending above or through the elongated tube. The blowpipe has an outlet opening for positive pressure gas within the elongated tube.
In Brookman, the conduit 34 includes a nozzle 48 (the “blowpipe”) that extends above the venturi 33.  Brookman Figs. 1–4, col. 4, ll. 31–35, col. 5, ll. 56–col. 6, ll. 11.  The nozzle 48 has an opening (the “outlet”) that directs the pulse of compressed air within the venturi 33.  Id.
Claim 10 requires that the method of claim 7 includes the step of placing the elongated filter tube in tension.
Reinauer teaches this feature because the filter sock 42 is held in tension between tube sheets 29, 25.  Reinauer Fig. 1, col. 4, ll. 10–17.
Claim 11 requires that the method of claim 10 includes the step of attaching a weight assembly comprising a tubular pipe to the filter tube adjacent to the lower bottom end thereof.
In Reinauer, the open bottom end of the filter sock 42 is placed over sleeve-like collar 35, and a clamping ring 36 is tightened around this end of the sock 42 to secure it Id.  The collar 35 and clamping ring 36 collectively correspond to the “weight assembly.”  The collar 35 corresponds to the “tubular pipe.”  
Claim 12 requires that the method of claim 7 includes the steps of directing the particulate-laden gas into a plenum above the upper open end of the filter tube, and causing the particulate-laden gas within the plenum to pass downwardly through the filter tube.  Claim 13 requires for the method of claim 7, the particulate-laden gas comprises air.  
In Reinauer, particulate-laden gas is air, which is directed into a dirty air plenum chamber 13 (the “plenum”) above the upper open end of the filter sock 42.  Reinauer Fig. 1, col. 4, ll. 28–55.  The particulate-laden gas passes downwardly through the filter sock 42.  Id. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinauer, US 3,630,005, or in the alternative under 35 U.S.C. 103 as being unpatentable over Reinauer in view of Grey et al., US 2007/0266681.
Claim 14 describes a dust collector.  The dust collector comprises upper and lower tube sheets.  The upper and lower tube sheets are apertured and vertically spaced apart.  The dust collector further comprises an elongated, upright hollow filter tube presenting an open upper end and an open bottom end.  The filter tube is formed of gas-pervious and substantially-impervious material.  
The dust collector further comprises structure connecting the open upper end of the filter tube to the upper tube sheet.  
The dust collector also comprises a tubular weight component operatively secured adjacent the open bottom end of the filter tube.  The tubular weight component extends to a point proximal to an aperture of the lower tube sheet.  The tubular weight is operable to place the filter tube in tension.
The limitation indicating that the filter tube is formed of gas pervious and “substantially” particulate-impervious material does not render the claim indefinite.  
Additionally, the limitation—“structure connecting the open upper end of said filter tube to said upper tube sheet”—does not invoke 35 U.S.C. 112(f).  Rather, the “structure” is sufficiently structural because the claim describes a connector. See MPEP 2181(I)(A).
Furthermore, the limitation indicating that—“said tubular weight being operable to place said filter tube in tension”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the claimed apparatus.  See MPEP 2114(II).
Reinauer anticipates claim 14.  Specifically, Reinauer discloses a dust collector.  Reinauer Fig. 1, col. 2, ll. 57–62.  The dust collector comprise upper and lower tubesheets 29, 25.  Id. at Fig. 1, col. 4, ll. 10–17.  Each tube sheet is apertured and vertically spaced apart from one another.  Id.  The dust collector further comprises an elongated, upright hollow filter sock 42 (the “filter tube”).  Id.  The filter sock 42 present an open upper end (the end attached to tubesheet 29) and an open bottom end (the end attached to tubesheet 25).  Id.  The filter sock 42 is formed of gas-pervious and substantially particulate-impervious material.  Id. at col. 3, ll. 67–72.  
The dust collector comprises a clamping ring 36 (the “structure”) connecting the open upper end of the filter sock 42 to the upper tube sheet 29.  Reinauer Fig. 3, col. 3, ll. 44–54.  
The open bottom end of the filter sock 42 is placed over sleeve-like collar 35, and a clamping ring 36 is tightened around this end of the sock 42 to secure it onto the Id. at Fig. 1, col. 3, ll. 14–23.  The collar 35 is operable to place the filter sock 42 in tension, because the collar 35 holds the filter sock 42 in place between the tubesheets 25, 29.  Id.
Even though Reinauer anticipates claim 14, it also would have been obvious to modify Reinauer in view of Grey.  Specifically, it would have been obvious for the bottom of Reinauer’s sock 42 to comprise Grey’s cuff 162.  Grey Fig. 3, [0030].  More specifically, Grey discloses a filter bag 160 which is attached to a tubesheet 84 in a dust collector.  Grey Figs. 1, 3, [0020].  The filter bag 160 comprises a tubular cuff 162 (the “tubular weight component”) which is operatively secured by stitches 164, adjacent to the bottom open end of the filter bag 160.  Id. at Fig. 3, [0030].  The cuff 162 extends to a point proximal to an aperture 100 of the tubesheet 84.  Id. at Fig. 3, [0021].  The cuff 142 is operable to place the filter bag 160 in tension, because the weight of the cuff will pull down on the filter bag 160, at least slightly, due to gravity.
Grey’s cuff 162 is beneficial because it improves the seal between the filter bag 160 and a thimble 104 (analogous to Reinauer’s collar 35) of the tubesheet 84.  Grey [0009].  It would have been obvious for Reinauer’s filter sock 42 to include Grey’s cuff 162 to provide this benefit.

    PNG
    media_image3.png
    876
    605
    media_image3.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reinauer, US 3,630,005 in view of Grey et al., US 2007/0266681.
Claim 15 requires that the dust collector of claim 14 includes a coupler adjacent the lower end of the weight component.  The coupler is operable to connect the tubular weight component to the aperture of the lower tube sheet.  
When Reinauer’s filter sock 42 is modified to include Grey’s cuff 162, the cuff would be attached to Reinauer’s collar 35, in the same way that the cuff 162 is attached to Grey’s thimble 104.  Grey [0031].  The collar 35 connects the cuff 162 to the aperture 26 in the lower tubesheet 25, because the collar 35 is between the aperture and the bottom of the sock 42.  Reinauer Fig. 1.  This configuration is also seen in Fig. 3 of Grey.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reinauer US 3,630,005 in view of Brookman, US 3,999,968 and optionally in view of Grey et al., US 2007/0266681.
Claim 16 requires that the dust collector of claim 14 includes structure for passing particulate-laden gas into the open upper end of the filter tube for passage 
The following limitations do not invoke 35 U.S.C. 112(f):
“structure for passing particulate-laden gas into the open upper end of said filter tube for passage downwardly along the length thereof and through said tubular weight component, so that gas passes through the filter tube and particulates within the gas are collected on the inner surface of the filter tube;”
“apparatus located below the weight component in order to generate a vacuum shock pulse which acts on said filter tube so as to dislodge said collected particulates.”
Rather, these limitations, when read in light of the disclosure, are sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Reinauer discloses a dirty air plenum chamber (the “structure”) for passing particulate-laden gas into the open upper end of the filter sock 42 for passage downwardly along a length thereof, and through the tubular weight component (either Reinauer’s collar or Grey’s cuff 162) so that gas passes through the filter sock 42 and particulates within the gas are collected on the inner surface of the filter tube.  Reinauer Fig. 1, col. 3, ll. 5–13.  
The dust collector in Reinauer comprises a mechanism for cleaning the filter sock 42 when it is dirty.  Reinauer col. 5, ll. 34–67.  This mechanism can include “known cleaning techniques.”  Id. at col. 5, ll. 50–56.
Reinauer differs from claim 1, however, because it fails to disclose that this cleaning mechanism comprises an apparatus located below the open bottom end of the filter sock 42 to generate a vacuum shock pulse, as required by the claim.
However, Brookman discloses a dust collector 10 with a plurality of filter bags 26, and a mechanism used to periodically remove particulates from the interior of the filter bags 26.  Brookman   Figs. 1–4, col. 2, ll. 35–42.  The cleaning mechanism comprises a venturi member 33 and conduit 34 (together corresponding to the “apparatus”) located below the open bottom end of each filter bag 26.  Id. at Figs. 2, 3, col. 4, ll. 31–35.  When the filter bags 26 are cleaned, the conduit 34 directs compressed air through the venturi 33, away from the filter bag 26.  Id. at Fig. 3, col. 5, ll. 56–col. 6, ll. 11.  This operation generates a vacuum shock pulse that acts on the filter bag 26 to dislodge collected particulates—because the flow of compressed gas through the venturi 33 rapidly reduces the pressure in the filter bag 26, inducing clean air to flow back into the filter bag 26 to dislodge particulates adhering to the inside surface of the filter.  Id.  

    PNG
    media_image2.png
    878
    712
    media_image2.png
    Greyscale

Brookman’s mechanism is beneficial because it is relatively simple, easy to manufacture and has no unnecessary moving parts within the dust collector.  Brookman col. 6, ll. 11–16.  It would have been obvious to use Brookman’s filter cleaning mechanism to remove debris from Reinauer’s filter sock 42 to provide this benefit.  This modification also would have been obvious because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would yield predictable results.  MPEP 2143(I)(B).  Here, the filter bags in Reinauer’s dust collectors are cleaned using “known cleaning techniques” and Brookman teaches a known filter cleaning technique that utilizes a vacuum shock pulse.  
With this modification, Brookman’s venturi 33 and conduit 34 would be located below the bottom open end of Reinauer’s filter sock 42. 
Response to Arguments
35 U.S.C. 112(b) Rejections 
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections in light of the amendments.
35 U.S.C. 102(a)(1) and 103 Rejections 
Claims 1 and 7
The Applicant argues that claims 1 and 7 are patentably distinct over Reinauer, US 3,630,005 in view of Brookman, US 3,999,968.  The claims require a pulse of positive pressure gas that is directed downwardly away from an open bottom of a filter tube, in substantially the same direction as particle-laden gas passes through the filter tube.  The Applicant argues that the combination of Reinauer and Brookman would not produce the claimed invention, because in Brookman, discharge jets 48 supply compressed gas downwardly, while particulate laden gas flows upwardly through filter tubes.  See Applicant Rem. dated Feb. 10, 2022 (“Applicant Rem.”) 7.  
The Examiner respectfully disagrees.  Nonobviousness cannot be shown by attacking references individually, where the rejection is based on a combination of references.  See MPEP 2145(IV).  Rather, the test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill in the art.  Id
Here, the Applicant’s analysis is incorrect, because it attacks Brookman individually, without considering the combination of Reinauer in view of Brookman.  Reinauer discloses a filter system where particle-laden gas flows downwardly through filter socks 42.  See Reinauer Fig. 1, col., 4, ll. 28–48.  When the filter bags 42 are dirty, they are cleaned using “known cleaning techniques.”  Id. at col. 5, ll. 46–50.  Brookman discloses a mechanism for cleaning filter bags. The system uses jets 48 to direct compressed gas downwardly (away from filter bags 26) into a venturi 33.  See Brookman Figs. 1–4, col. 5, l. 56–col. 6, l. 11.  This creates pressure conditions to dislodge particulate matter from the filter bags 26.  Id.  It would have been obvious to use Brookman’s system with Reinauer, because Reinauer’s filter socks 42 are cleaned using known techniques, and Brookman’s system is used for this purpose.
With this combination, compressed gas from Brookman’s jets 48 would flow downwardly, away from Reinauer’s filter socks 42, because the jets 48 direct compressed gas downwardly and away from the filter bags 26.  See Brookman Figs. 1–4, col. 5, l. 56–col. 6, l. 11.  Also, particulate-laden gas would flow through Reinauer’s filter socks 42 in a downward direction, because particle-laden gas flows downwardly through filter socks 42.  See Reinauer Fig. 1, col., 4, ll. 28–48.
The Applicant argues that the claimed apparatus is advantageous over Brookman, because in Brookman, the momentary pulse lasts only a fraction of a second.  See Applicant Rem. 8. This fleeting interruption is not sufficient to permit the release of particles into the hopper as the upward direction of air flow resumes quickly.  Id
These arguments do not address why it would be nonobvious to combined Reinauer and Brookman.  Therefore, they are moot.
Claim 14
The Applicant argues that Reinauer’s sleeve-like collar 35 cannot correspond to the “tubular weight component” asserting that it does not place the filter tube in tension.  See Applicant Rem. 9.  Rather, the collar 35 cooperates with clamp 36 to secure adjacent section of bag together.  
The Examiner respectfully disagrees.  The collar 35 places the filter sock 42 in tension, because it assists in holding the sock 42 between tubesheets 25, 29.  See Reinauer Figs. 1, 3, col. 3, ll. 37–54.
The Applicant also argues that the cuff 162 of Grey et al., US 2007/026681 cannot correspond to the “tubular weight component” because there is not teaching that the cuff operates to place the filter tube 162 in tension.  See Applicant Rem. 9.
The Examine respectfully disagrees.  In Reinauer, the filter sock 42 is suspended between two tubesheets 25, 29.  See Reinauer Fig. 1.  When Grey’s cuff 162 is placed on the bottom of Reinauer’s filer sock 42, the weight of the cuff 162 would be capable of pulling down on the sock 42, to keep it in tension between the two tubsheets 25, 29.
Note also that the limitation—“the tubular weight component being operable to place said filter tube in tension”—does not receive patentable weight, because it describes the intended use rather than the structure of the weight.  The prior art corresponds to claim 14, because it shows a tubular weight with the same structure as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776